             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 1 of 39




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



  FAMILY EQUALITY; TRUE COLORS
  UNITED, INC.; and SERVICES &
  ADVOCACY FOR LGBT ELDERS,

                           Plaintiffs,

                   v.                                  Civil Action No. ______

  ALEX M. AZAR II, in his official capacity
  as Secretary, United States Department of
  Health and Human Services; THE UNITED
  STATES DEPARTMENT OF
  HEALTH AND HUMAN SERVICES,


                           Defendants.



             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                         INTRODUCTION

        1.      Plaintiffs Family Equality, True Colors United, and Services & Advocacy for

LGBT Elders (“SAGE”) (collectively “Plaintiffs”) bring this action under the Administrative

Procedure Act (“APA”) to challenge the United States Department of Health and Human

Services’ (“HHS”) unlawful Notice of Nonenforcement of Health and Human Services Grants

Regulation, 84 Fed. Reg. 63809-01 (Nov. 19, 2019) (“Notice of Nonenforcement”). Issued in

November 2019, the Notice of Nonenforcement announced that HHS will not, under any

circumstances, enforce 45 C.F.R. § 75.300, which prohibits discrimination based on age,

disability, sex, race, color, national origin, religion, sexual orientation, or gender identity in grant

programs funded by HHS.



                                                   1
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 2 of 39



       2.      HHS administers approximately $500 billion in grants. Those grants fund

critically important programs that provide essential health and welfare services to millions of

people around the country. Those people include some of the most vulnerable members of our

society such as children in foster care, youth experiencing homelessness, and older people. Prior

to the November 2019 Notice of Nonenforcement, a uniform and explicit regulatory prohibition

against discrimination protected beneficiaries of, and participants in, these programs. As a result

of HHS’s unlawful decision to abandon enforcement of existing law, HHS sends a message that

it intends to protect beneficiaries and participants under only a limited hodgepodge of non-

discrimination requirements found in the programs’ underlying statutes. That result, in effect,

removes critical protections and introduces substantial confusion among grant recipients

regarding their legal obligations and the right of the populations they serve to be free from

discrimination.

       3.      In 2016, HHS revised its grants regulations in order to reflect existing law and

previously uncodified agency policy. Among other things, the agency codified a policy that

prohibited discrimination on the basis of age, disability, sex, race, color, national origin, religion,

sexual orientation, or gender identity. Health and Human Services Grants Regulation, 81 Fed.

Reg. 89393 (Dec. 12, 2016) (“2016 Grants Rule”). The agency explained at the time that it had

already adopted the non-discrimination policy and codified it into regulation for all HHS service

contracts under which contractors deliver services for HHS programs directly to the public. HHS

stated that, by codifying the same policy in its grants regulations, it made explicit that the

provision applied equally to grant recipients. The agency also codified a provision that would

implement two Supreme Court decisions regarding the constitutional rights of same-sex couples:

United States v. Windsor, barring discrimination by the federal government against same-sex




                                                   2
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 3 of 39



couples under the Fifth Amendment, and Obergefell v. Hodges, holding unconstitutional laws

barring same-sex couples from marriage under the Due Process and Equal Protection Clauses of

the Fourteenth Amendment. Following a comment period that yielded universal support for the

proposed non-discrimination provisions, the agency finalized the rule in December 2016 without

any changes to those provisions.

       4.      Now, several years later, Defendants have, in their Notice of Nonenforcement,

unlawfully adopted a substantive rule that guts the anti-discrimination provisions. By

categorically refusing to enforce the 2016 non-discrimination regulation, no matter how

egregious the discrimination, Defendants have altered the regulatory obligations imposed upon

grant recipients. As its sole rationale, the Administration has offered a legally incorrect

assertion—that the 2016 rulemaking was likely promulgated in violation of the Regulatory

Flexibility Act.

       5.      At the same time that it issued the Notice of Nonenforcement, HHS also released

a notice of proposed rulemaking that would permanently weaken the anti-discrimination

protections. The proposed rule would eliminate the comprehensive and inclusive list of protected

classes in the existing rule and leave only those protections that exist in statutes authorizing grant

programs. In the accompanying press release, Defendants asserted that the broader purpose for

both actions was to “eliminat[e] regulatory burden, including burden on the free exercise of

religion,” signaling it would allow religion to be weaponized to discriminate against lesbian, gay,

bisexual, transgender, queer and questioning (“LGBTQ”) youth, families, and older people and

ignoring other constitutional constraints on such discrimination.

       6.      HHS’s actions give recipients of federal funds a license to discriminate in their

provision of government-funded services to millions of people. Among those most likely to be




                                                  3
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 4 of 39



impacted are LGBTQ children and youth. Those children and youth are particularly vulnerable

when placed in out-of-home care or while experiencing homelessness, where they are dependent

on grantees for care and services. In addition, LGBTQ families interacting with the child welfare

system are likely to be subjected to discrimination. Finally, HHS’s actions invite discrimination

against vulnerable LGBTQ older people who depend on critical aging services to obtain

nutrition, address social isolation, and receive holistic care.

       7.      The Notice of Nonenforcement is unlawful. Despite the sweeping impact of this

substantive rulemaking, Defendants provided no opportunity for public comment. That omission

violates their obligations under the APA. The Notice of Nonenforcement is also arbitrary and

capricious. The only proffered explanation is an incorrect legal determination that the 2016

rulemaking violated the Regulatory Flexibility Act, which cannot support HHS’s action. Finally,

the Notice of Nonenforcement is also arbitrary and capricious because Defendants failed to

provide a reasoned explanation for their actions and to consider important aspects of the

problem, such as the harms that would result from this blanket policy of nonenforcement.

       8.      Plaintiffs respectfully request that the Court declare that the Notice of

Nonenforcement violates the APA and vacate the Notice.

                                              PARTIES

       9.      Plaintiff Family Equality (previously known as “Family Equality Council”) is a

nonprofit, nonpartisan organization that is headquartered at 475 Park Avenue South, New York,

NY 10016. Founded in 1979, Family Equality’s mission is to advance legal and lived equality

for LGBTQ families. Recognizing that every LGBTQ person has a right to form and sustain a

loving family, and that all children deserve a stable, loving forever family, Family Equality




                                                   4
               Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 5 of 39



advances its mission in part by working to ensure that adoption and foster care services,

including those funded by HHS grant programs, are free from discrimination.

         10.    To further this mission, Family Equality’s daily operations include several

activities that are relevant here. First, Family Equality conducts outreach and education to

LGBTQ families and support groups to ensure that those families understand their rights and are

empowered to advocate for themselves. Second, Family Equality works on the federal and state

levels to ensure that adoption and foster care services do not discriminate against LGBTQ youth

in need of homes or LGBTQ adults seeking to become parents or guardians. This work involves

securing affirmative protections at the federal and state level and working to stop or repeal

policies that allow for discrimination, such as license-to-discriminate laws that allow providers to

discriminate in the name of religion. To that end, Family Equality convenes and co-chairs the

Every Child Deserves a Family Campaign, a national campaign of over 500 faith, child welfare,

civil rights, LGBTQ, and allied organizations and individuals that come together in an effort to

end anti-LGBTQ discrimination in the child welfare system and promote the best interests of all

children in the foster care and adoption system by increasing their access to loving, stable forever

homes.

         11.    Prior to the Notice of Nonenforcement, Family Equality had relied on HHS’s

2016 Grants Rule to help ensure that adoption and foster care service providers do not

discriminate against LGBTQ youth in the child welfare system or LGBTQ adults who are

potential foster or adoptive parents. For example, Family Equality has relied upon the non-

discrimination protections of the 2016 Grants Rule in its work to prevent discriminatory state

legislation that affirmatively permits child welfare agencies to discriminate. As part of that work,




                                                 5
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 6 of 39



Family Equality was able to explain to state policymakers that HHS preempted any such license-

to-discriminate laws for recipients of federal funds.

       12.     True Colors United is a nonprofit, nonpartisan organization that is headquartered

at 311 West 43rd Street, New York, NY 10036. Founded in 2008, True Colors United is an

advocacy and direct services organization. Its mission is to implement innovative solutions to

youth homelessness that focus on the unique experiences of LGBTQ young people. Recognizing

that LGBTQ youth are 120 percent more likely to experience homelessness than their non-

LGBTQ peers, True Colors United furthers its mission by working to end youth homelessness

and to ensure that homelessness services, many of which are funded through HHS grant

programs, are safe for LGBTQ youth.

       13.     In its daily operations, True Colors United accomplishes these objectives through

several activities. First, True Colors United offers free training, education, and technical

assistance programs to homelessness service providers in order to ensure that LGBTQ youth

experiencing homelessness have access to safe and supportive services, and to increase the

likelihood that youth homelessness is rare and brief. Second, True Colors United works at the

federal, state, and local levels to promote funding, policies, systems, and protections that meet

the needs of LGBTQ youth experiencing homelessness, including protections from

discrimination, as well as affirmation and support related to all aspects of these youths’

identities, including sexual orientation, gender identity, and gender expression. Third, True

Colors United provides LGBTQ youth experiencing homelessness with leadership development

opportunities that elevate their voices so they can play an active role in creating solutions to

homelessness and other related problems.




                                                  6
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 7 of 39



       14.     Prior to the Notice of Nonenforcement, True Colors United had relied on HHS’s

non-discrimination requirements in educating and training recipients of HHS’s Runaway and

Homeless Youth grant awards about the importance of providing services that are safe for

LGBTQ youth. As described in more detail below, True Colors United has regularly relied on

these requirements in its education and trainings for service providers. For example, True Colors

United has educated service providers on the federal non-discrimination protections when

presenting at conferences, such as True Colors United’s annual Impact Summit. These

presentations informed providers of their legal obligations under the federal regulations and

helped the audience, including HHS grantees, to understand how the protections operate in

practice, using hypotheticals and interactive question-and-answer sessions.

       15.     Plaintiff SAGE is a nonprofit, nonpartisan organization that is headquartered at

305 Seventh Avenue, New York, NY 10001. Founded in 1978, SAGE is a national advocacy and

services organization whose mission is to allow LGBTQ older people to age with respect and

dignity.

       16.     SAGE accomplishes this mission through a variety of actions. First, SAGE runs

the National Resource Center on LGBT Aging, a technical assistance resource center aimed at

improving the quality of services and supports offered to LGBTQ older people, which was

established in 2010 through a grant from HHS under the Older Americans Act. The National

Resource Center provides resources, training, and technical assistance to a federal network of

elder service providers—including those who receive HHS funding—on issues such as LGBTQ

inclusion, LGBTQ cultural competency, and elder abuse and neglect. Second, SAGE provides

training to long-term care providers and senior housing providers in how to work effectively,

respectfully, and in a non-discriminatory manner with LGBTQ older people. Third, SAGE




                                                7
                Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 8 of 39



provides direct services to LGBTQ older people in New York City through its “SAGE Centers,”

where LGBTQ older people may obtain meals, access social and cultural programming, and gain

assistance with obtaining a variety of aging services (e.g., health, financial, and social services;

short-term counseling and support groups; care management; financial aid; and benefits and

entitlements assistance). Similarly, SAGE coordinates a network of affiliates that provide various

services nationwide, ranging from the organization of social gatherings to the provision of

congregate meals (i.e., meals served at group sites such as senior centers). Fourth, SAGE has

established a housing initiative under which it has partnered with other organizations to support

the construction of LGBTQ-friendly elder housing across the country and to build the first

LGBTQ-friendly elder housing in New York. Fifth, SAGE works at the federal- and state-levels

to ensure that policies, systems, and protections are in place to meet the needs of LGBTQ older

people.

          17.    Prior to the Notice of Nonenforcement, SAGE had relied on HHS’s non-

discrimination requirements to help ensure that service providers who receive funds under the

Older Americans Act do not discriminate against LGBTQ older people. Recipients of those grant

programs provide services designed to ensure that older people can age with dignity in their own

homes. Such services include meal delivery services, chores assistance, and financial assistance.

When HHS’s non-discrimination protections were in place, SAGE relied on those protections to

ensure that age-in-place services were safe for LGBTQ older people. This allowed SAGE to

focus its policy efforts on securing affirmative protections for LGBTQ older people in other

contexts, such as long-term care facilities.




                                                  8
                Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 9 of 39



          18.    Defendant Alex Azar is sued in his official capacity as the U.S. Secretary of

Health and Human Services. His official address is 200 Independence Avenue, S.W.,

Washington, D.C. 20201.

          19.    Defendant United States Department of Health and Human Services (“HHS”) is a

federal agency headquartered in Washington, D.C., at 200 Independence Avenue, S.W.,

Washington, D.C. 20201. HHS is an “agency” within the meaning of the APA. 5 U.S.C. §

551(1).

                                  JURISDICTION AND VENUE

          20.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this action arises under federal law.

          21.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

          22.    This Court has authority to grant the requested relief in this case pursuant to the

APA, 5 U.S.C. § 706, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

                                     LEGAL BACKGROUND

   A. The Administrative Procedure Act

          23.    The APA allows a person “suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action” to seek judicial review of that action. 5 U.S.C.

§ 702. Under the APA, a reviewing court may “compel agency action unlawfully withheld or

unreasonably delayed,” id. § 706(1), and “hold unlawful and set aside agency action, findings,

and conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law,” id. § 706(2)(A).

          24.    Under the APA, an agency is required to provide the public with notice of a

proposed rule, 5 U.S.C. § 553(b), and give “interested persons an opportunity to participate in the




                                                   9
               Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 10 of 39



rule making through submission of written data, views, or arguments.” Id. § 553(c). This

requirement applies whenever an agency promulgates a substantive rule, which is an agency

action with a present binding effect. Agencies may not evade this requirement by

mischaracterizing a rule as a statement of policy. Although the APA exempts grants from notice

and comment requirements generally, HHS has agreed to abide by these requirements in its

actions related to grants. See Public Participation in Rule Making, 36 Fed. Reg. 2532-01 (Feb. 5,

1971).

         25.     While individual enforcement decisions are presumptively unreviewable under

the APA, Heckler v. Chaney, 470 U.S. 821, 832 (1985), general statements of enforcement

policy are reviewable agency action in certain circumstances, such as when they are based on

legal reasoning, Crowley Caribbean Transport, Inc. v. Pena, 37 F.3d 671, 677 (D.C. Cir. 1994);

cf. Batalla Vidal v. Duke, 295 F.Supp.3d 127, 150 (E.D.N.Y. 2017).

         26.     On review, an agency’s action must be upheld, if at all, on the basis articulated by

the agency itself. When an agency’s stated rationale rests on a determination of law, the action

may not stand if the agency has misconceived the law—even if the action might have been

justified on some other ground.

         27.     The APA also requires an agency to provide a reasoned explanation for its action,

including a rational connection between the facts found and the choices made. An agency action

shall be set aside as arbitrary and capricious if the agency has relied on factors which Congress

has not intended it to consider, entirely failed to consider an important aspect of the problem,

offered an explanation for its decision that runs counter to the evidence before the agency, or is

so implausible that it could not be ascribed to a difference in view or the product of agency

expertise.




                                                  10
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 11 of 39



   B. The Regulatory Flexibility Act

       28.     The RFA generally requires agencies to complete an analysis—referred to as a

regulatory flexibility analysis—of the potential effects a proposed rule may have on small

business entities and to consider alternatives that would minimize the economic impacts of the

rule on such entities. 5 U.S.C. §§ 603, 604. Congress found that regulations designed for large

scale entities can place “disproportionate burden[s] … upon small businesses” and “create entry

barriers” when applied uniformly to small businesses. Regulatory Flexibility Act, Pub. L. No.

96-354, § 2, 94 Stat. 1164 (1980). By requiring agencies to undertake the regulatory flexibility

analysis, the RFA ensures that agencies consider the size and nature of the businesses that would

be regulated when proposing regulation. See id.

       29.     However, the RFA also recognizes that not all regulations will substantially

impact small entities. In those instances, preparing a full regulatory flexibility analysis would be

inefficient. Accordingly, the RFA provides that agencies may forgo the regulatory flexibility

analysis if the head of the agency certifies that the rule will not have a significant economic

impact on a substantial number of small entities. 5 U.S.C. § 605(b). If it makes such a

determination, the agency “shall publish [the] certification in the Federal Register, at the time of

publication of general notice of proposed rulemaking for the rule or at the time of publication of

the final rule, along with a succinct statement explaining the reasons for such certification.” Id.

       30.     An agency need not follow a set format or include specific words to satisfy the

certification requirements. The D.C. Circuit has upheld a certification, for example, that lacked

the word “certify” and relied on analysis that appeared throughout the rule’s preamble. Council

for Urological Interests v. Burwell, 790 F.3d 212, 226-27 (D.C. Cir. 2015).




                                                 11
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 12 of 39



       31.     Similarly, where a rule maintains the status quo or does not impose additional

burdens beyond pre-existing regulations, an agency may satisfy the requirement for a statement

of factual basis by explaining succinctly that the rule will not impose additional burdens. See

Associated Builders & Contractors, Inc. v. Herman, 976 F. Supp. 1, 15-16 (D.D.C. 1997).

                                  FACTUAL ALLEGATIONS

   A. HHS Adopted the Uniform Administrative Requirements Pursuant to a
      Government-Wide Grantmaking Reform Effort.

       32.     HHS adopted its grantmaking regulations as part of a government-wide effort to

reform and standardize the federal grantmaking process. The goal of that reform was for federal

agencies such as HHS to incorporate the Office of Management and Budget’s (“OMB”) Uniform

Administrative Requirements (“UAR”) into their respective regulations. Federal Awarding

Agency Regulatory Implementation of OMB’s Uniform Administrative Requirements, 79 Fed.

Reg. 75871 (Dec. 19, 2014).

       33.     The UAR standardized federal grantmaking regulations to ensure that federal

grant programs are run more efficiently and effectively. 79 Fed. Reg at 75873. HHS adopted the

UAR in 2014 with certain amendments intended to accommodate pre-existing agency-specific

guidance. See id. at 75873, 75875.

   B. The 2016 Grants Rule Clarified the Scope of HHS Anti-Discrimination Policies.

       34.     On July 13, 2016, HHS proposed a rule that would modify HHS’s adoption of the

UAR, 45 C.F.R. Part 75, to reflect existing law and HHS policy that had not previously been

codified in regulation. Health and Human Services Grants Regulation, 81 Fed. Reg. 45270-01

(July 13, 2016) (“2016 Proposed Rule”). Among other things, the agency proposed to clarify

certain aspects of its grants regulations, to implement two Supreme Court decisions barring




                                                12
               Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 13 of 39



discrimination against same-sex couples, and to “codif[y] long-standing [HHS] policies.” 81 Fed.

Reg. at 45271, 45272.

       35.       First, the 2016 Proposed Rule would “codif[y] a prohibition in the provision of

services of discrimination on the basis of age, disability, sex, race, color, national origin,

religion, sexual orientation, or gender identity.” Id. at 45271. The agency explained that this non-

discrimination policy had already been adopted for all HHS service contracts under which

services for HHS programs are delivered directly to the public. By codifying the same policy in

the grants regulations, HHS “ma[de] . . . explicit” “that this same provision applies equally to

grants.” Id.

       36.       Second, HHS proposed to “codif[y] its implementation of the decisions in U.S. v.

Windsor, [570 U.S. 744] (2013), . . . and Obergefell v. Hodges, [135 S. Ct. 2584] (2015)” to

ensure that same-sex spouses are treated the same as different-sex spouses when determining

beneficiary eligibility or participating in grant-related activities. Id. HHS characterized both

changes as “non-controversial” because they were “proposed for consistency with law and

current HHS policy,” but “nonetheless request[ed] public comment.” Id.

       37.       Recognizing the requirement to provide a final regulatory flexibility analysis or a

certification as to no significant economic impact on a substantial number of small entities, HHS

also addressed the RFA in the Proposed Rule. 81 Fed. Reg. at 45272. The agency concluded that:

“[t]his NPRM aligns 45 CFR part 75 with various regulatory and statutory provisions,

implements Supreme Court decisions, and codifies long-standing policies thus clarifying and

enhancing [HHS’s implementing UAR regulations].. . . The proposed additions provide

enhanced direction for the public and will not have a significant economic impact beyond HHS’s




                                                  13
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 14 of 39



current regulations.” Id. HHS received no comments to the contrary or that otherwise raised any

concern about the impact of the proposed rule on small entities.

       38.     In response to the non-discrimination provisions, HHS received “twelve

comments . . . , all of which were strongly supportive of the codification of the nondiscrimination

provisions in HHS awards.” 81 Fed. Reg. 89393.

       39.     HHS issued the final rule on December 12, 2016, adopting the same non-

discrimination requirements as in the proposed rule. Id.

       40.     Accordingly, 45 C.F.R. § 75.300 now includes the following subsections:

       (c) It is a public policy requirement of HHS that no person otherwise eligible will be
       excluded from participation in, denied the benefits of, or subjected to discrimination in
       the administration of HHS programs and services based on non-merit factors such as age,
       disability, sex, race, color, national origin, religion, gender identity, or sexual orientation.
       Recipients must comply with this public policy requirement in the administration of
       programs supported by HHS awards.

       (d) In accordance with the Supreme Court decisions in United States v. Windsor and in
       Obergefell v. Hodges, all recipients must treat as valid the marriages of same-sex couples.
       This does not apply to registered domestic partnerships, civil unions or similar formal
       relationships recognized under state law as something other than a marriage.

45 C.F.R. § 75.300.

       41.     Consistent with the absence of any comments to the contrary, HHS certified that,

for purposes of the RFA, the rule would not have a significant economic impact on a substantial

number of small entities. 81 Fed. Reg. at 89394. Repeating its conclusion from the proposed rule,

the Agency explained that the “final rule aligns 45 CFR part 75 with various regulatory and

statutory provisions, implements Supreme Court decisions, and codifies long-standing policies

thus clarifying and enhancing [HHS’s implementing UAR regulations].” Id. In light of these

facts, and because the “additions provide enhanced direction for the public,” the agency




                                                 14
               Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 15 of 39



concluded that the rule would “not have a significant economic impact beyond HHS’s current

regulations.” Id.

         42.     The effect of the 2016 Grants Rule was to make HHS’s non-discrimination

requirements clear and universal across its many grant programs and to clarify for grant

recipients their obligations pursuant to the Supreme Court’s decisions in Windsor and

Obergefell. Previously, HHS’s grant programs were subject to a patchwork of statutory and

regulatory non-discrimination requirements which provided protections as to various, but not

necessarily all, of the non-merit factors protected by the 2016 Grants Rule (i.e., age, disability,

sex, race, color, national origin, religion, gender identity, or sexual orientation).

         43.     In addition to child welfare programs and services for youth experiencing

homelessness and older people, the 2016 Grants Rule affected a wide range of other grant

programs. Those programs include, but are not limited to major health initiatives (such as grants

for HIV/AIDS prevention and support programs), early childhood programs (such as Head Start),

nutrition assistance programs (such as Meals on Wheels), domestic violence prevention and

response programs, and efforts to combat human trafficking.1

      C. HHS Has Gutted the 2016 Grants Rule.

         44.     In conflict with HHS’s established rules and policy, Defendants have engaged in

systematic efforts to undermine the civil rights of, and non-discrimination protections for,

LGBTQ people in the United States. HHS’s decision to walk away entirely from enforcing the

still-valid 2016 Grants Rule is a glaring example.




1
    See 45 C.F.R. § 75.101 (identifying scope of grant programs governed by the UAR).


                                                  15
              Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 16 of 39



        45.     On November 1, 2019, HHS announced a pair of agency actions that limit the

non-discrimination protections it will enforce.2

        46.     First, Defendants announced a Notice of Proposed Rulemaking that will, if

finalized, permanently weaken the non-discrimination provisions found at 45 C.F.R. § 75.300.

Specifically, the proposed rule would require grantees to comply only with statutory

discrimination protections. See Office of the Assistant Secretary for Financial Resources; Health

and Human Services Grants Regulation, 84 Fed. Reg. 63831, 63832 (Nov. 19, 2019) (“2019

Proposed Rule”) (proposing to amend 45 C.F.R. § 75.300(c) to prohibit discrimination “to the

extent doing so is prohibited by federal statute”). In a corresponding press release, HHS claimed

that the proposed rule would “better align its grant regulations with federal statutes,” which

Defendants assert “require that the federal government not infringe on religious freedom in its

operation of HHS grant programs and address the impact of regulatory actions on small

entities.”3

        47.     Simultaneously, Defendants issued a Notice of Nonenforcement informing the

public that HHS would no longer enforce any of the still-valid grants provisions at issue in the

2016 Grants Rule—including the non-discrimination provisions—pending the agency’s decision

on the proposed rulemaking. Notice of Nonenforcement, 84 Fed. Reg. at 63809.

        48.     To support the effective elimination of the 2016 Grants Rule by the Notice of

Nonenforcement, HHS proffers a single rationale—namely, that the 2016 Grants Rule raised

“significant concerns about compliance with the Regulatory Flexibility Act.” Id. at 63809. The



2
  See Press Release, HHS, HHS Issues Proposed Rule to Align Grants Regulation with New
Legislation, Nondiscrimination Laws, and Supreme Court Decisions (Nov. 1, 2019),
https://www.hhs.gov/about/news/2019/11/01/hhs-issues-proposed-rule-to-align-grants-
regulation.html.
3
  HHS Press Release.


                                                   16
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 17 of 39



Notice asserted that the 2016 Grants Rule may have violated the RFA because it “neither

performed the RFA analysis described in 5 U.S.C. 602–604, nor expressly certified that the rules

‘will not . . . have a significant economic impact on a substantial number of small entities’ and

provided a statement with the factual basis for such certification as provided for by section

605(b).” Id. at 63809.

       49.     The Notice of Nonenforcement did not provide any meaningful analysis regarding

the potential impact of the non-discrimination provisions specifically on small entities. Nor does

the Notice provide any empirical analysis, or even a single example, of the impact of the Rule on

small entities during the nearly three years during which it was operative.

       50.     Nevertheless, the Notice determined that the provisions promulgated in the 2016

Grants Rule will not be enforced “with respect to any grantees until the rules have been properly

re-promulgated[.]” Id. at 63811 (emphasis added). The Notice asserted that “[a]pplying these

rules differently to agency grantees depending on size would be unfair, create increased

compliance costs for all entities as they seek to determine whether they are or are not still subject

to the rules, and impose additional administrative burdens on the Department disproportionate to

the benefit of enforcement.” Id.

       51.     The Notice does not discuss the costs and benefits of the decision to suspend

enforcement of the Rule on such a blanket basis, such as whether continuing to enforce the Rule

in whole or in part would be in the interests of the beneficiaries of and participants in its

programs (or the public interest in general). The Notice is devoid of any discussion regarding the

harms that may result from its appearing to give grantees a license to discriminate, or regarding

the potential violation of the constitutional rights of LGBTQ people, such as those the Supreme

Court recognized in Obergefell and Windsor. Nor does the Notice discuss the possibility of




                                                  17
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 18 of 39



continuing to enforce the Rule while engaging in a new RFA analysis. The Notice also does not

provide any basis for its assertions that suspending enforcement of the Rule only as to small

entities would create increased compliance costs for those entities and additional administrative

burdens on the Department.

   D. The Notice of Non-Enforcement Violates the APA.

       52.       The Notice of Nonenforcement is a reviewable agency action under the APA,

notwithstanding Defendants’ characterization of the action as an enforcement decision. The

Notice established a categorical policy of nonenforcement that is grounded solely in a legal

determination.

       53.       The Notice of Nonenforcement is a substantive rule with a present binding effect

on the agency and grant recipients. The Notice provides in no uncertain terms that the 2016

Grants Rule will not be enforced “with respect to any grantees[.]” Id. at 63811. This

affirmatively and categorically circumscribes HHS’s authority to enforce the anti-discrimination

provisions of that Rule and, as a result, alters the legal obligations HHS will enforce against

grant recipients. At a more fundamental and alarming level, the Notice sends a clear message to

children, individuals, and families that HHS is prioritizing unquantified, unidentified harms to

some grant recipients over their wellbeing.

       54.       The Notice of Nonenforcement is procedurally invalid because it was

promulgated without notice and the opportunity for public comment.

       55.       The Notice of Nonenforcement is arbitrary and capricious, an abuse of discretion,

and otherwise not in accordance with law in numerous ways, including:

       56.       Defendants’ sole stated rationale for the action is legally incorrect. Contrary to the

Notice of Nonenforcement’s conclusions, HHS promulgated the 2016 Grants Rule in accordance




                                                  18
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 19 of 39



with the RFA. Consistent with that statute, it certified that the Rule would not have a significant

economic impact on small entities. 81 Fed. Reg. at 89394. Further, the notice promulgating the

2016 Grants Rule explained that the rule would not have a significant economic impact beyond

the effects of the agency’s current regulations because it merely aligned 45 CFR Part 75 with

existing law, implemented Supreme Court decisions, and codified long-standing policies. Id.

       57.     Further, even if the Rule’s RFA analysis was flawed, the decision not to enforce

the Rule at all is arbitrary and capricious. Defendants failed to provide a reasoned explanation for

this decision or to consider important aspects of the problem. Instead, Defendants concluded

without any meaningful analysis or support that HHS would abandon enforcement as to all

grantees because to do otherwise would impose “administrative burdens . . . disproportionate to

the benefit of enforcement.” 84 Fed. Reg. at 63811. Defendants’ reliance on this cost-benefit

conclusion is fundamentally flawed as Defendants fail to name or even identify the nature of the

benefits they are taking away or the costs that they are supposedly avoiding. Id. This omission is

striking because, as shown further below, the anti-discrimination provisions that Defendants

abandon provide protections for millions of people served by HHS-funded grant programs,

including by clarifying the constitutional rights afforded to LGBTQ people, including those

recognized by the Supreme Court in Obergefell and Windsor. HHS’s Notice provides no

explanation for its decision to step away from ensuring that these rights are protected. Nor does it

acknowledge that a policy of blanket non-enforcement will directly harm many of those people

that the 2016 Grants Rule intended to protect. And HHS’s move flies in the face of years of its




                                                 19
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 20 of 39



own studies,4 bulletins,5 trainings,6 information memoranda,7 and policies or practices that have

rightly emphasized how harmful discrimination is to wellbeing and, conversely, how important

non-discrimination protections are to ensure all people receive maximum benefit from services

and programs.

       58.      Nor did the agency meaningfully consider other approaches contemplated by the

RFA. For example, HHS could have continued to enforce the Rule while revisiting the RFA

analysis, an option that the RFA itself specifically provides for non-compliant rules subject to

judicial review. 5 U.S.C. § 611(a)(4)(A). Indeed, the statute indicates that such an option is

appropriate when “continued enforcement of the rule is in the public interest.” Cf. id. §

611(a)(4)(B). Or HHS could have determined to suspend enforcement only against small entities.

Id. Yet HHS’s explanation omitted any discussion of the “benefit of enforcement” as to some or

all entities. 84 Fed. Reg. at 63811.




4
   See, e.g., HHS, Advancing LGBT Health & Well-Being: 2016 Report of the HHS LGBT Policy
Coordinating Committee (2016), https://www.hhs.gov/sites/default/files/2016-report-with-
cover.pdf; HHS, OPRE Report #2014-79, Human Services for Low-Income and At-Risk LGBT
Populations: An Assessment of the Knowledge Base and Research Needs (2014),
https://www.acf.hhs.gov/sites/default/files/opre/lgbt_hsneeds_assessment_reportfinal1_12_15.pd
f.
5
   See, e.g., HHS, The Brooklyn Hospital Center Implements Non-Discriminatory Practices to
Ensure Equal Care for Transgender Patients (July 14, 2015),
https://www.hhs.gov/sites/default/files/ocr/civilrights/activities/agreements/TBHC/statement.pdf.
6
   See, e.g., Sylvia Bereknyei et al., Stopping Discrimination before it Starts: the Impact of Civil
Rights Laws on Health Care Disparities, MedEd PORTAL (2009),
https://doi.org/10.15766/mep_2374-8265.7740 (a joint project between HHS’s Office for Civil
Rights, Office of the General Counsel, and Stanford University School of Medicine).
7
   See, e.g., Letter from HHS Office for Civil Rights Administration for Children and Families
and U.S. Dep’t of Justice Civil Rights Division Federal Coordination and Compliance Section,
https://www.hhs.gov/sites/default/files/title-vi-child-welfare-guidance-10-19-16.pdf (addressing
implementation of Title VI of Civil Rights Act in child welfare system).


                                                 20
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 21 of 39



    E. The Notice of Nonenforcement Invites Discrimination Against Already Vulnerable
       LGBTQ Youth in Foster Care and Experiencing Homelessness.

       59.     LGBTQ youth are overrepresented in both the foster care setting and among

youth experiencing homelessness. In foster care, for example, LGTBQ youth represent 30.4

percent of the population, even though they comprise only 11.2 percent of youth overall.8

Similarly, LGBTQ youth are 120 percent more likely to experience homelessness than their non-

LGBTQ peers and comprise 40 percent of all youth experiencing homelessness.9

       60.     One 2019 study by researchers at the University of Texas at Austin explained that

LGBTQ youth are overrepresented in both settings due to a pattern of discrimination. When

LGBTQ youth disclose their sexual orientation or gender identity to family members, they can

face verbal and physical harassment, which in turn can result in their entry into the child welfare

and foster systems, or in homelessness.10 This pattern of discrimination continues in the child

welfare and foster systems, where “LGBTQ youth are more likely to experience victimization

and abuse by social work professionals, foster parents, and peers,” which result in “poorer

functional outcomes,” including youth running away from the foster system.11

       61.     These problems are compounded when foster care and adoption agencies refuse to

place children in the homes of LGBTQ prospective parents and guardians. Such discrimination

harms LGBTQ youth in two ways. First, it signals to LGBTQ youth that families with LGBTQ

parents are less deserving of dignity and equal protection under the law. Second, by excluding




8
  Laura Baams et al., LGBTQ Youth in Unstable Housing and Foster Care, 143 Pediatrics 3
(2019), https://pediatrics.aappublications.org/content/pediatrics/143/3/e20174211.full.pdf.
9
  Michael Santos and Justin T. Rush, True Colors United and the National Law Center on
Homelessness & Poverty, State Index on Youth Homelessness 13, 19 (2018), available at
https://drive.google.com/file/d/14hCgF6gwxF7At2kanWLulciE1NPN-Z5C/view.
10
   LGBTQ Youth in Unstable Housing and Foster Care at 2.
11
   Id.


                                                21
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 22 of 39



LGBTQ adults from eligibility, the total pool of potential homes, and particularly LGBTQ-

affirming homes, for kids who desperately need those homes, is diminished.

       62.     Such harms contribute to “an overlapping issue: homelessness,”12 where LGBTQ

youth continue to encounter discrimination and other barriers to “care and support from

programs that are not designed to serve them.”13 These realities “stymie[] their ability to exit

homelessness.”14

       63.     The anti-discrimination provisions in the 2016 Grants Rule provided clear and

uniform protections for LGBTQ youth and families receiving HHS-funded services, as well for

the millions of people who receive services across all HHS grant programs. By abandoning these

protections, the Trump Administration affirmatively invites discrimination, especially on the

basis of sexual orientation and gender identity.

       64.     In the child welfare and foster systems, HHS grant recipients include child

welfare agencies that receive grant money under the Social Security Act Title IV-E program.

Those grants are intended to support those agencies’ work in providing foster care, adoption

assistance, and kinship guardian assistance. LGBTQ youth have historically suffered from

various forms of discrimination at the hands of many child welfare agencies, including

conversion therapy, verbal and physical abuse, a refusal to place LGBTQ youth with LGBTQ

parents, and other forms of discrimination. These kinds of harms are exactly what HHS’s non-

discrimination protections were designed to prevent. By issuing the Notice of Nonenforcement,

HHS has explicitly invited child welfare agencies that receive HHS grant funding to continue to

discriminate in these ways.



12
   Id.
13
   State Index on Youth Homelessness at 13.
14
   Id.


                                                   22
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 23 of 39



       65.     The Notice of Nonenforcement also increases the likelihood of discrimination by

recipients of grant money under the Runaway and Homeless Youth Street Outreach, Basic

Center, and Transitional Living programs. Under those programs, grant recipients provide youth

experiencing homelessness with emergency shelter, crisis intervention, food, clothing, and

medical care, as well as longer-term interventions to support them in achieving better outcomes

in employment, housing, health, and education. But many of those providers have also

historically been known to discriminate against LGBTQ youth. For example, some providers

impose discriminatory conditions on their services, forcing LGBTQ youth to choose between

forgoing services altogether or accepting housing arrangements, clothing, and other services that

deny their sexual orientation or gender identity.15 Providers also subject LGBTQ youth to

messages condemning their sexual orientation or gender identity, including dangerous and

harmful conversion therapy practices that attempt to change their identity. HHS’s Notice of

Nonenforcement invites homelessness service providers to engage in such discrimination.

       66.     That invitation is especially harmful because it compounds the agency’s decisions

to abandon other efforts to prevent discrimination against LGBTQ youth in the Runaway and

Homeless Youth grant programs. While those programs include their own regulatory non-

discrimination protections for sexual orientation and gender identity, HHS has abandoned efforts

to ensure that Runaway and Homeless Youth grantees understand and comply with the program-

specific non-discrimination requirements.




15
   Caitlin Rooney et al., Center for American Progress, Discrimination Against Transgender
Women Seeking Access to Homeless Shelters (2016),
https://www.americanprogress.org/issues/lgbtq-rights/reports/2016/01/07/128323/discrimination-
against-transgender-women-seeking-access-to-homeless-shelters/.


                                               23
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 24 of 39



       67.     Promulgated in 2016, the Runaway and Homeless Youth non-discrimination

provisions require grantees to provide services that are “language appropriate, gender appropriate

. . . , and culturally sensitive and respectful of the complex social identities of youth[.]” 45

C.F.R. § 1351.22(a). These provisions further state that “[n]o runaway youth or homeless youth

shall . . . be excluded from participation in, be denied the benefits of, or be subject to

discrimination under, any program or activity funded in whole or in part under the Runaway and

Homeless Youth Act” on the basis of “race, ethnicity, nationality, age, religion/spirituality,

gender identity/expression, sexual orientation, socioeconomic status, physical or cognitive

ability, language, beliefs, values, behavior patterns, or customs.” Id.

       68.     Recognizing that service providers need education and support to bring their

services into alignment with all grant program requirements, HHS’s Runaway and Homeless

Youth regulations require grantees to “participate in technical assistance, monitoring, and short

term training as a condition of funding, as determined necessary by HHS, in such areas as . . .

[LGBTQ] and intersex youth[.]” Id. § 1351.23(a).

       69.     Consistent with its regulations, HHS has previously required grantees to

participate in LGBTQ training and to certify that their programs are non-discriminatory and take

LGBTQ needs into account.16 Further, the agency ensured that LGBTQ youth training was

available through the Runaway and Homeless Youth Technical Assistance and Training Center




16
   See, e.g., Administration on Children, Youth, and Families, 2014 Basic Center Program
Funding Opportunity Announcement 5, 20, 56 (May 12, 2014),
https://ami.grantsolutions.gov/files/HHS-2014-ACF-ACYF-CY-0792_0.pdf; Administration on
Children, Youth, and Families, 2016 Street Outreach Program Funding Opportunity
Announcement 6, 7, 22, 59 (July 5, 2016), https://ami.grantsolutions.gov/files/HHS-2016-ACF-
ACYF-YO-1124_0.pdf.


                                                  24
              Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 25 of 39



(“RHYTTAC”), which is operated by a private contractor, but funded and overseen by HHS.17

On information and belief, RHYTTAC has provided non-discrimination and other LGBTQ

trainings at its annual conference since as early as 2012. These trainings have typically been

provided by organizations like True Colors United, who submit applications to present at the

conference.

       70.      However, HHS has abandoned these efforts to ensure that grant recipients

understand and comply with the LGBTQ non-discrimination requirements for the Runaway and

Homeless Youth grant programs. Since 2017, funding opportunity announcements for Runaway

and Homeless Youth grants no longer require grant applicants to participate in LGBTQ training

or to certify that their programs do not discriminate against LGBTQ youth.18 Likewise, HHS

provided no LGBTQ youth training at the 2019 annual RHYTTAC conference despite the fact

that organizations such as True Colors United submitted applications to present such training.

True Colors United’s application was denied without explanation.

       71.      By ceasing its LGBTQ technical assistance and training and by no longer

including LGBTQ non-discrimination requirements in its Runaway and Homeless Youth funding

opportunity announcements, HHS has effectively forsaken the LGBTQ non-discrimination

protections and the proactive development and distribution through training of affirming

practices specific to those grant programs.




17
   Homepage, Family & Youth Services Bureau, Runaway and Homeless Youth Training and
Technical Assistance Center, https://www.rhyttac.net/.
18
   See, e.g., Administration on Children, Youth, and Families, 2017 Street Outreach Program
Funding Opportunity Announcement (July 11, 2017), https://ami.grantsolutions.gov/files/HHS-
2017-ACF-ACYF-YO-1241_0.pdf; Administration on Children, Youth, and Families, 2019
Street Outreach Program Funding Opportunity Announcement (July 1, 2019),
https://ami.grantsolutions.gov/files/HHS-2019-ACF-ACYF-YO-1554_0.pdf.


                                                25
              Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 26 of 39



        72.     Against this background, the agency’s decision to abandon the non-discrimination

protections in the 2016 Grants Rule leaves LGBTQ youths experiencing homelessness without

effective federal statutory or regulatory protection from discrimination. HHS’s failure even to

acknowledge the conflict between the RHY Rule and its work to support LGBTQ youth is yet

another example of its failure to conduct a rational analysis and its taking action contrary to its

own findings and technical assistance.

     F. The Notice of Nonenforcement Invites Discrimination Against LGBTQ Older
        People.

        73.     LGBTQ older people are highly vulnerable to the consequences of systemic

discrimination. In order to age successfully, older people require competent healthcare, economic

security, and strong family and social support.19 But due to the cumulative effect of a lifetime of

discrimination and stigma, LGBTQ older people face significant disparities in these areas when

compared to their non-LGBTQ peers—disparities that profoundly impact their quality of life.20

Many LGBTQ older people, for example, live with serious economic insecurity after

experiencing a lifetime of housing and employment discrimination.21 They are also often socially

isolated and vulnerable, having relied largely on a smaller circle of chosen family and friends

throughout their lives, as a result of family rejection and legalized discrimination.22 And for most

of their lives, LGBTQ older people have been unable to take advantage of the financial security




19
   SAGE and Movement Advancement Project, Understanding Issues Facing LGBT Older
Adults6 (2017), https://www.sageusa.org/wp-content/uploads/2018/05/sageusa-understanding-
issues-facing-lgbt-older-adults.pdf (“SAGE Report”).
20
   Id.
21
   Id.
22
   Id.


                                                 26
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 27 of 39



and other protections afforded by marriage.23 These vulnerabilities are compounded by the fact

that LGBTQ older people continue to face discrimination as they age.24

       74.     Against this background, LGBTQ older people are particularly likely to rely on

the support and social services provided by non-profits and government-funded programs.

Among other critical services, LGBTQ older people rely on programs that are funded by HHS

under the Older Americans Act, which aims to enable older people to age with dignity and

remain independent as long as possible. To that end, HHS administers programs that provide a

wide range of home and community-based services, such as home-delivered nutrition services

(i.e., Meals on Wheels), congregate nutrition services (i.e., meals served at group sites such as

senior centers), in-home chore assistance services, transportation services, legal services, and

elder abuse prevention services.25

       75.     HHS’s Notice of Nonenforcement jeopardizes these already-vulnerable LGBTQ

older people by abandoning the only codified non-discrimination protections available to most of

them in this context. Unlike other grant programs, the Older Americans Act does not include

explicit non-discrimination provisions, and most states lack explicit non-discrimination

protections for the type of home and community-based services provided under the Act. Further,

by grounding its Notice of Nonenforcement in a claimed need to advance religious liberty, HHS




23
   Id.
24
   Id. at 7, 17 (discussing discrimination faced by LGBTQ older people in housing, health care,
and long-term care facilities).
25
   Congressional Research Service, R43414, Older Americans Act: Overview and Funding 1, 5
(2018), https://crsreports.congress.gov/product/pdf/R/R43414.


                                                27
              Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 28 of 39



has explicitly invited providers of these services, many of whom are faith-based organizations,26

to discriminate against LGBTQ older people.

     G. Injuries to Plaintiffs.

        76.      The Notice of Nonenforcement directly harms Plaintiffs.

              a. Family Equality

        77.      The Notice conflicts with, impairs, and frustrates Family Equality’s mission and

activities by impeding its ability to ensure that foster care and adoption services are safe for

LGBTQ youth and non-discriminatory for LGBTQ potential parents and guardians.

        78.      First, the Notice introduces substantial confusion regarding the legal obligations

of grant recipients and the right of the populations they serve to be free from discrimination.

Under the 2016 Grants Rule, all HHS grant recipients were subject to the same anti-

discrimination prohibitions, which protected against discrimination on the basis of age,

disability, sex, race, color, national origin, religion, sexual orientation, or gender identity. In the

absence of those anti-discrimination provisions, grant recipients are subject to a patchwork of

federal and state statutory and regulatory protections, which vary from program to program, and

from state to state.

        79.      Family Equality has responded to the confusion the Notice has caused by

conducting a widespread and comprehensive education and outreach campaign to ensure that

LGBTQ youths and families understand the full impact of HHS’s nonenforcement action and

that child welfare agencies receiving HHS grant funds understand their existing obligations not

to discriminate against LGBTQ youth. Specifically, Family Equality has already spent



26
  See National Association of Area Agencies on Aging, Local Leaders in Aging and Community
Living 11 (2017), https://www.n4a.org/Files/LocalLeadersAAA2017.pdf (noting that 66 percent
of Area Agencies on Aging are faith-based organizations).


                                                   28
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 29 of 39



approximately 40 hours of staff time assessing the legal effect of the Notice of Nonenforcement,

working with other organizations to identify and understand the anti-discrimination protections

left in place for HHS’s many grant programs. Family Equality has also spent at least 15 hours

analyzing the Notice of Nonenforcement’s impacts on youths and families, such as the likelihood

that increased discrimination will lead to fewer placements and kinship care opportunities,

including by conducting research, reading journal articles, and speaking with experts at other

organizations. Additionally, Family Equality has spent approximately 10 hours identifying and

interviewing LGBTQ families that have experienced discrimination in the foster care system to

better understand the impacts of HHS’s action. Relying on this research and analysis, Family

Equality has spent approximately 70 hours creating and disseminating educational materials,

including: email action alerts sent to Family Equality’s full network of constituents and partner

organizations; online resources for child welfare advocates, LGBTQ parents, and faith-based

organizations; and various forms of social media. Family Equality has also spent at least another

22 hours preparing for and conducting informal briefings via conference call for its partner

organizations, and approximately 23 hours on media relations, including press releases, securing

interviewees for stories, responding to media inquiries, and providing press interviews.

       80.     Collectively, Family Equality has diverted well over 170 hours of staff time

responding to the Notice of Nonenforcement through its public outreach and education

campaign, and it expects to continue to expend significant staff time on these efforts going

forward. This diverts valuable staff time and resources away from Family Equality’s state work

and other projects on the federal level, including its work to promote the Every Child Deserves a

Family Act—proposed legislation that would provide robust statutory protections for LGBTQ




                                                29
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 30 of 39



families and youths in the child welfare and foster care systems—as well as its work on a variety

of other policy issues important to its mission, such as paid leave, healthcare, and housing.

       81.      Second, Family Equality previously relied upon the 2016 Grants Rule in its work

to defeat proposed legislation in states throughout the country, such as license-to-discriminate

laws that affirmatively permit state-licensed child welfare agencies to refuse to provide services

to and place children with LGBTQ people and same-sex couples if doing so conflicts with an

agency’s religious belief. As part of that work, Family Equality works to educate state legislators

and policymakers on the impacts such laws will have on LGBTQ families and youth. When the

2016 Grants Rule was in place, Family Equality was able to explain to state policymakers that

HHS preempted any such license to discriminate laws for recipients of federal funds. Without

that tool, Family Equality’s efforts to prevent discriminatory state legislation will be less

effective.

             b. True Colors United

       82.      The Notice conflicts with, impairs, and frustrates True Colors United’s mission

and activities by impeding its ability to ensure that homelessness services are safe for LGTBQ

youth and more broadly, to end youth homelessness. Specifically, the Notice of Nonenforcement

impairs True Colors United’s ability to provide services related to youth experiencing

homelessness in the following ways:

       83.      First, True Colors United previously relied upon the 2016 Grants Rule to educate

service providers on the importance of not discriminating against LGBTQ youth. For example,

when conducting trainings at conferences, such as the Youth Impact Summit,27 True Colors




27
   True Colors United similarly presented information on HHS’s anti-discrimination protections
at the 2017 RHYTTAC conference, the True Colors United 2019 D.C. Summit, four state-wide


                                                 30
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 31 of 39



United presented information on the federal prohibitions against such discrimination, and

engaged in interactive question-and-answer sessions to help providers understand what

discrimination looks like in practice, as well as its negative impacts on LGBTQ youth. Without

that tool, True Colors United’s efforts to ensure that services are safe and supportive for LGBTQ

youth will be less effective. For some providers that merely lack awareness around LGBTQ

issues, the Notice of Nonenforcement signals that providers do not need to improve their services

for LGBTQ youth. For other service providers, HHS’s Notice of Nonenforcement serves as an

explicit invitation to discriminate.

       84.     In the absence of the 2016 Grants Rule’s anti-discrimination protections, True

Colors United will now have to obtain state-level protections to replace the defunct federal

standards. As a direct response to the agency’s actions, True Colors United has already begun

these efforts in New Mexico and two other states, requiring its Public Policy and External Affairs

Director to review those states’ current regulations and programs, craft recommended policies,

engage with the relevant state agencies, and travel to further meet with those agencies in person.

To date, True Colors United has already spent approximately 135 hours of staff time on these

three states, including holding 8 phone calls, taking 5 trips for in person meetings, and spending

several hours in preparation for those meetings.

       85.     Because only 12 percent of states have protections in place for LGBTQ youth

experiencing homelessness, True Colors United expects to continue this work to improve

protections in as many states as possible. For each state, this will require True Colors United to

conduct research on the unique issues facing LGBTQ youth experiencing homelessness in that




conferences for Runaway and Homeless Youth providers, and the 2018 National Alliance to End
Homelessness Conference.


                                                31
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 32 of 39



state, craft state-specific recommendations, engage with state agencies and stakeholders, and—to

the extent new protections are adopted by state regulations—participate in the regulatory process

by submitting public comments on proposed rulemakings.

       86.     Second, as discussed above, the Notice of Nonenforcement introduces substantial

confusion regarding the legal obligations of grant recipients. In the absence of those anti-

discrimination provisions, grant recipients are subject to a patchwork of federal and state

statutory and regulatory protections, and a lack of guidance about the constitutional rights of

program participants. This problem is compounded for youth homelessness service providers,

which face additional confusion as a result of HHS’s decision to abandon efforts to protect

LGBTQ youth more broadly. While youth homelessness providers that receive HHS grants

under the Runaway and Homeless Youth grant programs are technically subject to program-

specific discrimination protections, the agency has ceased to provide LGBTQ technical

assistance and training and no longer requires grant applicants to certify that their programs are

non-discriminatory. These agency actions have strongly signaled that service providers need not

concern themselves with understanding and preventing LGBTQ discrimination. That messaging

is reinforced by the Notice of Nonenforcement and the concomitant 2019 Proposed Rule, which

would require HHS grantees to comply only with statutory protections.

       87.     This confusion has required True Colors United to conduct an education and

outreach campaign to ensure that service providers receiving Runaway and Homeless Youth

grant funds understand their existing obligations not to discriminate against LGBTQ youth.

Specifically, True Colors United staff have already conducted informal briefings with several

partner organizations to explain the impact of the agency’s Notice of Nonenforcement and to

emphasize that, despite the lack of any enforcement, service providers are still subject to the non-




                                                 32
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 33 of 39



discriminations provisions specific to the Runaway and Homeless Youth grant programs. These

partner organizations include A Way Home America, an organization that works directly with

local communities and service providers across the United States, and Funders Together to End

Homelessness, a funding roundtable for organizations dedicated to ending homelessness. These

partner organizations will, in turn, ensure that the information in True Colors United’s briefings

will be distributed to local communities and service providers to the extent possible. True Colors

United has already spent approximately 10 hours of staff time on these briefings and expects to

hold further briefings in the future.

       88.     In order to combat the harm caused by HHS’s actions with these responsive

efforts, True Colors United has already expended valuable staff time and resources. As noted

above, True Colors United’s staff have already spent a total of approximately 145 hours on state-

level work and its education and outreach campaign. Going forward, True Colors United expects

to continue to divert a significant amount of its staff time and resources to both efforts. Indeed,

the True Colors United Public Policy and External Affairs team will focus almost entirely on its

new state-level work in 2020, which it estimates will take 65 percent of its staff time and over

$65,000.

       89.     These resources are being diverted from True Colors United’s other work. Prior to

the Notice of Nonenforcement, the Public Policy and External Affairs team had planned on a

radically different “capacity-building” agenda, which would have included conducting regional

summits to facilitate resource and information sharing between communities facing similar

challenges and to empower and train local youth, providers, and advocates to organize their own

grassroots campaigns, as well as a youth legislature project for transgender youth to receive

hands-on training in state legislative advocacy. True Colors United’s Public Policy team no




                                                 33
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 34 of 39



longer plans to pursue budgetary resources for those regional conferences because the team will

not have enough time to plan or facilitate them. As a result, the youth legislative project is likely

postponed until 2021. But for HHS’s Notice of Nonenforcement, True Colors United would not

have had to divert resources away from that work.

             c. SAGE

       90.     Finally, the Notice also conflicts with, impairs, and frustrates SAGE’s mission

and activities by impeding its ability to ensure that LGBTQ older people are able to age with

dignity.

       91.     First, SAGE previously relied upon the 2016 Grants Rule to help ensure that

service providers did not discriminate against LGBTQ older people. By removing those

protections, HHS’s Notice of Nonenforcement serves as a signal to service providers that they

may discriminate against LGBTQ older people with impunity. SAGE has already diverted, and

will continue to divert, resources to combat these harms. SAGE has begun working to obtain

state-level protections to fill the gap left by HHS’s now-abandoned non-discrimination

protections. SAGE’s policy team, communications team, and executive leadership have already

spent more than 20 hours designing a proposed new program to research and educate state

policymakers on the need for state-level protections that cover the types of home and

community-based services that are funded by HHS under the Older Americans Act (and,

accordingly, previously were subject to the 2016 Grants Rule). SAGE anticipates spending 50 to

100 hours of staff time and $50,000 to $100,000 on this program in 2020.

       92.     Second, to combat the confusion caused by the Notice of Nonenforcement as

described above, SAGE has begun and will continue to conduct an education and outreach

campaign to ensure that aging advocacy organizations and LGBTQ older people understand the




                                                 34
             Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 35 of 39



full impact of the Notice, including its impact on the protections enjoyed by LGBTQ older

people. For example, SAGE’s policy staff have already spent 10-15 hours researching, drafting,

and disseminating materials on the Notice of Nonenforcement to its partner organizations. Those

organizations, including members of the Leadership Council of Aging Organizations, have in

turn disseminated SAGE’s materials to service providers and other stakeholders. Similarly,

SAGE has already spent 12 hours discussing the impacts of HHS’s actions at various

conferences and roundtables, including the January 2020 Creating Change Conference, as well as

a monthly National LGBT Aging roundtable and monthly SAGE affiliate calls.

       93.     Third, SAGE is also forced to respond to the Notice of Nonenforcement by

ensuring that service providers continue to understand the importance of making their services

inclusive and safe for LGBTQ older people. In the past, for example, SAGE has published

guidance on how aging services agencies can provide inclusive services for LGBT adults.28

Whereas the 2016 Grants Rule provided a new regulatory non-discrimination requirement

applicable to home and community-based service providers funded by the Older Americans Act,

the decision not to enforce it diminishes these providers’ obligation to accommodate LGBTQ

older people’s unique needs. SAGE will continue to expend staff time and effort educating

providers about these needs and encouraging them to continue to meet these needs despite the

rollback of HHS’s non-discrimination protections. Collectively, these responsive efforts have

diverted valuable staff time and resources away from SAGE’s other projects, including, for




28
  For example, through the National Resource Center on LGBT Aging SAGE published
Inclusive Services for LGBT Older Adults: A Practical Guide To Creating Welcoming Agencies
(2012), https://www.sageusa.org/wp-content/uploads/2018/05/sageusa-welcoming-agency-guide-
inclusive-services-for-lgbt-older-adults.pdf.


                                               35
              Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 36 of 39



example, its work to secure state-level non-discrimination protections in other contexts, such as

in long-term care facilities.

                                      CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
              Agency Action Without Observance of Procedure Required by Law
                            in Violation of 5 U.S.C. § 706(2)(D)

        94.      Plaintiffs repeat and incorporate by reference each of the foregoing allegations as

if fully set forth herein.

        95.      HHS is an agency subject to the requirements of the APA. 5 U.S.C. § 701(b)(1).

        96.      Under 5 U.S.C. § 706(2), courts shall hold unlawful and set aside agency action

that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

contrary to constitutional right, power, privilege or immunity; in excess of statutory jurisdiction,

authority, or limitations; or without observance of procedure required by law.

        97.      The Notice of Nonenforcement constitutes final agency action that is reviewable

by this Court.

        98.      The APA requires administrative agencies to follow notice-and-comment

rulemaking procedures to promulgate substantive rules. See 5 U.S.C. § 553. The APA defines

“rule” broadly to include:

        The whole or a part of an agency statement of general or particular applicability and
        future effect designed to implement, interpret, or prescribe law or policy or describing the
        organization, procedure, or practice requirements of an agency and includes the approval
        or prescription for the future of rates, wages . . . .

5 U.S.C. § 551(4).

        99.      HHS has bound itself to impose the notice and comment procedures required by

the APA in its actions related to grants. 36 Fed. Reg. at 2532.




                                                  36
               Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 37 of 39



        100.     The Notice of Nonenforcement constitutes a substantive rule subject to APA’s

notice-and-comment requirements because it affirmatively and categorically circumscribes

HHS’s authority to enforce requirements that HHS grant recipients not discriminate against

program beneficiaries and participants based on a variety of non-merit factors, including sex,

gender identity, sexual orientation, and religion.

        101.     In issuing the Notice of Nonenforcement, Defendants impermissibly promulgated

a new rule without undertaking notice-and-comment rulemaking.

        102.     Plaintiffs were harmed and continue to be harmed by this unlawful act.

                                  SECOND CLAIM FOR RELIEF
                      Agency Action That Is Grounded in a Mistake of Law
                              in Violation of 5 U.S.C. § 706(2)(A)

        103.     Plaintiffs repeat and incorporate by reference each of the foregoing allegations as

if fully set forth herein.

        104.     Under 5 U.S.C. § 706(2), courts shall hold unlawful and set aside agency action

that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

contrary to constitutional right, power, privilege or immunity; in excess of statutory jurisdiction,

authority, or limitations; or without observance of procedure required by law.

        105.     The Notice of Nonenforcement is arbitrary and capricious, an abuse of discretion,

and not in accordance with law because Defendants grounded their action in a mistaken

determination of law: that the 2016 Grants Rule did not comply with the Regulatory Flexibility

Act.

        106.     Plaintiffs were harmed and continue to be harmed by this unlawful act.




                                                  37
               Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 38 of 39



                                   THIRD CLAIM FOR RELIEF
                      Agency Action That Is Arbitrary and Capricious,
               An Abuse of Discretion, or Otherwise Not in Accordance with Law
                              in Violation of 5 U.S.C. § 706(2)(A)

        107.       Plaintiffs repeat and incorporate by reference each of the foregoing allegations as

if fully set forth herein.

        108.       Under 5 U.S.C. § 706(2), courts shall hold unlawful and set aside agency action

that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

contrary to constitutional right, power, privilege or immunity; in excess of statutory jurisdiction,

authority, or limitations; or without observance of procedure required by law.

        109.       The Notice of Nonenforcement is arbitrary and capricious, an abuse of discretion,

and not in accordance with law because, among other things, Defendants failed to provide a

reasoned explanation for their decision to cease enforcement with respect to all entities, failed to

consider alternative remedies, failed to consider the costs and benefits of their decision, and

failed to consider whether continued enforcement of the non-discrimination protections is in the

public interest.


                                            Prayer for Relief

WHEREFORE, Plaintiffs pray that this Court:

        1.         declare that Defendants’ promulgation of the Notice of Nonenforcement violates

the APA;

        2.         set aside and vacate the Notice of Nonenforcement;

        3.         enjoin Defendants from implementing the Notice of Nonenforcement;

        4.         award Plaintiffs costs, attorneys’ fees, and other disbursements for this action; and

        5.         grant any other relief this Court deems appropriate.




                                                    38
   Case 1:20-cv-02403 Document 1 Filed 03/19/20 Page 39 of 39



DATED: March 19, 2020


                                    Respectfully submitted,

                                    /s/ Jeffrey B. Dubner_____________

                                    Kristen Miller (D.C. Bar No. 229627)*
                                    Robin Thurston (D.C. Bar No. 1531399)*
                                    Sean Lev (D.C. Bar No. 449936)*
                                    Jeffrey B. Dubner (N.Y. Bar No. 4974341)
                                    Democracy Forward Foundation
                                    P.O. Box 34553
                                    Washington, DC 20043
                                    (202) 701-1782
                                    kmiller@democracyforward.org*
                                    rthurston@democracyforward.org*
                                    slev@democracyforward.org*
                                    jdubner@democracyforward.org

                                    Puneet Cheema (CA Bar No. 268677)*
                                    Lambda Legal Defense and Education Fund,
                                    Inc.
                                    1776 K Street N.W., 8th Floor
                                    Washington, D.C. 20006
                                    (202) 804-6245
                                    pcheema@lambdalegal.org

                                    Karen Loewy (N.Y. Bar No. 5145883)**
                                    Lambda Legal Defense and Education Fund,
                                    Inc.
                                    120 Wall Street, 19th Floor
                                    New York, NY 10005
                                    (212) 809-8585
                                    kloewy@lambdalegal.org

                                    *Motions for admission pro hac vice
                                    forthcoming.

                                    ** Petition for Admission pending.

                                    Counsel for Plaintiffs




                               39
